Citation Nr: 1113482	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an extraschedular evaluation for residuals of pelvic inflammatory disease (PID), status post subtotal hysterectomy and right unilateral salpingo oophorectomy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of PID and assigned a 30 percent evaluation, effective July 17, 2006.  

This case was initially before the Board in April 2010, when an evaluation in excess of 30 percent was denied for the Veteran's PID.  At that time, it was determined that the extraschedular and TDIU issues required further development.  Accordingly, those matters were remanded for that development at that time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially remanded this case in order for a social and industrial survey to be taken, and so that an opinion as to the Veteran's employability could be obtained.  Those actions were accomplished in April 2010 and November 2010, respectively.  

After those two actions were taken, the Board next instructed that the case be transferred to the Director of Compensation and Pension in order for an opinion on extraschedular evaluation under Diagnostic Code 7816 and under 38 C.F.R. § 4.16(b) be provided as required under the applicable regulations.  See 38 C.F.R. §§ 3.321(b) and 4.16(b) (2010).  There is no indication that such transfer was accomplished on remand, and an opinion from the Director of Compensation and Pension is not associated with the claims file at present.  Accordingly, the Board finds that its remand order has not been complied with and that it must again remand this claim in order to assure such compliance.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

With respect to the TDIU issue, the November 2010 opinion on employability appears to note that the Veteran would be unable to perform substantially gainful employment due to excessive pelvic pain, which required several days of bedrest and would lead to significant absenteeism.  It was also further noted that such pain interfered with her ability to perform activities of daily living and to be employed at a job requiring physical activity and/or focused cognitive abilities.  However, it was noted that the Veteran may be able to successfully complete tasks which allowed her to "take frequent breaks and did not have time limits to completing tasks (e.g. some desk jobs), nor [any] productivity requirements."  Thus, on remand, the Director's opinion must address whether the Veteran's service-connected PID renders her unable to obtain and maintain substantially gainful employment.

As to the extraschedular issue, the Board notes that the Veteran's PID is evaluated at 30 percent, which any veteran with the removal of their uterus receives if such a removal occurred 3 or more months earlier.  Thus, it would appear the noted pelvic pain and associated symptoms are not contemplated by the rating criteria, and potentially present an exceptional or unusual disability picture.  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Therefore, the issue at this time is whether the Veteran's exceptional or unusual disability picture causes marked interference with employment or frequent periods of hospitalization which render impractical the application of the regular schedular standards.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Submit the Veteran's claims file to the Director of Compensation and Pension in order for an opinion to be obtained as to whether the Veteran's PID warrants an extraschedular evaluation under 38 C.F.R. §§ 3.321(b) and 4.16(b).  

The Director is asked to opine as to the following:

a. Whether the Veteran's exceptional or unusual disability picture associated with her PID, to include severe pelvic pain, causes marked interference with employment or requires frequent periods of hospitalization which renders the application of the regular schedular standards impractical.

b. Whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of her service-connected PID, in light of her professional qualifications and employment history and without consideration of her age or any nonservice-connected disorders.  

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the claims of entitlement to an extraschedular evaluation for service-connected PID and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



